Per Curiam.
Daunte Oats raises two issues on appeal: whether the trial court failed to conduct a competency hearing and whether Florida's 10-20-Life statute is unconstitutional as applied to juveniles. We affirm as to the second issue, but reverse and remand as to the first because it appears no competency hearing occurred. As the State concedes, a determination was made that reasonable grounds existed that Oats was not competent to proceed, but that no competency hearing occurred. We therefore reverse *1266and remand for the trial court to conduct a nunc pro tunc competency evaluation; if one cannot be done, Oats is entitled to a new trial. See, e.g. , Brooks v. State , 180 So.3d 1094, 1096 (Fla. 1st DCA 2015).
Makar, Winokur, and Winsor, JJ., concur.